                 Case 2:19-cv-02088-RSM Document 15 Filed 10/30/20 Page 1 of 2




 1                                                    THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7
         BOARD OF TRUSTEES OF THE
 8       AUTOMOTIVE MACHINISTS PENSION
         TRUST,
 9
                                Plaintiff,               NO. 2:19-cv-02088 RSM
10
                  v.
11
         ROSS ISLAND SAND AND GRAVEL                     ORDER GRANTING MOTION FOR
12       COMPANY, an Oregon Corporation,                 ATTORNEY FEES
         Oregon Registration No. 029100-16, WA
13       UBI No. 409004895, WA Contractor’s
         License No. ROSSISG197LE,
14
                                Defendant.
15
                IN ACCORDANCE with Plaintiff’s motion, the Court having considered the pleadings
16
      on file, and being otherwise generally advised;
17
                The Court finds the revised attorney hours to be reasonable, and, therefore,
18
                Plaintiff’s motion for attorney fees in the amount of $884.00 is GRANTED.
19
                DATED at Seattle, Washington, this 30th day of October, 2020.
20

21

22
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE

        ORDER FOR ATTORNEY FEES – 1                                                  BARLOW COUGHRAN
                                                                                  MORALES & JOSEPHSON, P.S.
        Cause No. 2:19-cv-02088-RSM                                              1325 FOURTH AVE., SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900


     8200 548 dj28v101xk
                 Case 2:19-cv-02088-RSM Document 15 Filed 10/30/20 Page 2 of 2




 1

 2    Presented by:

 3    /s/ Noelle E. Dwarzski
      Noelle E. Dwarzski, WSBA #40041
 4    BARLOW COUGHRAN
      MORALES & JOSEPHSON, P.S.
 5    Attorneys for Plaintiff Trust Fund

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


        ORDER FOR ATTORNEY FEES – 2                                   BARLOW COUGHRAN
                                                                   MORALES & JOSEPHSON, P.S.
        Cause No. 2:19-cv-02088-RSM                               1325 FOURTH AVE., SUITE 910
                                                                       SEATTLE, WA 98101
                                                                          (206) 224-9900


     8200 548 dj28v101xk
